DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7347317 to Aizawa et al., hereinafter referred to as, “Aizawa”.
With respect to claim 1, Aizawa discloses a temperature monitor (col. 1, lines 38-41) for use on a conveyor belt (col. 3, lines 13), the temperature monitor comprising: 
a first wall and a second wall, wherein the first wall and the second wall are generally parallel to one another; 
a first anchor and a second anchor, wherein the first wall is attached to the first anchor at a first end of the first wall and the first wall is attached to the second anchor at a second end of the first wall, wherein the second wall is attached to the first anchor at a first end of the second wall and the second wall is attached to the second anchor at a second end of the second wall (see illustrations below wherein the part of the conveyor surrounding the magnets form walls and anchors encasing the magnets, see illustrations below):




[AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    987
    1077
    media_image1.png
    Greyscale

; 
    PNG
    media_image2.png
    215
    512
    media_image2.png
    Greyscale
and

a temperature deformation mechanism (see numeral 2 in Fig. 2 and col. defined between the first wall and the second wall (the magnets form the temperature deformation mechanism in as much as the magnetic field M and magnetic particles 87, see col. 22, line 24 and Fig. 20, (a) and (b), and col. 1, lines 38-42, and col. 3, lines 10-20, and col. 7, lines 3-7, col. 9, lines 12-15) are deformed at a predetermined temperature (col. 1, lines 38-41), wherein the temperature deformation mechanism is 

	With respect to claim 3, Aizawa discloses wherein the first wall, the second
wall, the first anchor, and the second anchor are a unitary housing (the walls and the anchors form a unitary housing
    PNG
    media_image2.png
    215
    512
    media_image2.png
    Greyscale
).

	With respect to claim 6, Aizawa discloses the first wall of the temperature monitor (rubber magnet 2) is configured to be located perpendicular to the movement of the conveyor belt during operation (see Fig. 2).

Allowable Subject Matter
Claims 2, 4-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651